977 So. 2d 593 (2007)
Gordon Wayne WATTS, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Fox Protective Services, Inc., Appellees.
No. 1D07-4846.
District Court of Appeal of Florida, First District.
October 31, 2007.
Rehearing Denied December 20, 2007.
Gordon Wayne Watts, pro se, Appellant.
Geri Atkinson-Hazelton, Tallahassee, for Appellee Florida Unemployment Appeals Commission.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of September 21, 2007, the Court has determined that the notice of appeal was not timely filed. Cf. Ashley v. Moore, 742 So. 2d 533 (Fla. 1st DCA 1999); Dominguez v. Barakat, 609 So. 2d 664 (Fla. 3rd DCA 1992). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
WOLF, POLSTON, and THOMAS, JJ., concur.